DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claim 1, Applicant recites in the preamble “a mold shuttle positioning system for positioning a hot glass sheet in multiple locations within a glass sheet heating and forming system”.  The Examiner interprets “for positioning a hot glass sheet in multiple locations within a glass sheet heating and forming system” as intended use, and therefore, the Examiner interprets a hot glass sheet and a glass sheet heating and forming system are not required in the claim.
	The Examiner interprets “the glass sheet” recited throughout claims 1, 2, 9, 11, 13-20, and 24-26 as referencing “a hot glass sheet” in line 1 of claim 3 or “the hot glass sheet” in line 1 of claim 3 or “the hot glass sheet” in line 2 of claim 19, based on the claim dependency.
	The Examiner interprets “the shuttle frame” in line 3 of claim 2 as referencing “a movable shuttle frame” claimed in claim 1.  
	The Examiner interprets “each of the mold guides” in line 1 of claims 5 and 6 as referencing each of the at least one mold guide and each of the at least one other mold guide.
	The Examiner interprets “each of the mold guides in lines 1-2 of claim 28 as referencing each of the at least one mold guide and each of the at least one other mold guide.
	Applicant’s amendment to claim 1 has removed the claim limitation of “a drive mechanism for moving the mold shuttle in a generally horizontal direction”.  This claim limitation was previously interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a drive mechanism for moving the mold shuttle in a generally horizontal direction” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The amendment is sufficient for the Examiner to withdraw the rejections of claims 1-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Double Patenting
In the non-final office action, dated Nov. 19, 2020, Claims 19-26 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16-20 of copending Application No. 15/772,918 (reference application).  The reference application has since issued to U.S. Pat. No. 10,913,678 on Feb. 9, 2021, and therefore, the double patenting rejection must be revised from a provisional rejection based on nonstatutory double patenting to an actual rejection based on nonstatutory double patenting.
Therefore, a timely filed terminal disclaimer is required. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-26 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of U.S. Patent No. 10,913,678 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons discussed below.
Regarding claims 19, 20, 21, 23, and 24, claims 14, 15, 17, and 18 of the reference patent claim the same structure/invention with the difference being the preamble.

Claim 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,913,678 (reference patent) in view of Ducat et al. (US 5,917,107 – hereinafter Ducat). 
Regarding claim 27, claim 14 of the reference patent claims a vacuum source, but fails to claim details of the vacuum source.  However, Ducat (Col. 5, line 64 to Col. 6, line 7) discloses a vacuum generator draws a vacuum at a downwardly face surface (56) of an upper mold.  Therefore, based on the additional teachings of Ducat, it would be obvious to a person having ordinary skill in the art, the vacuum source is a vacuum generator.
Allowable Subject Matter
Claims 1-18 and 28-31 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments on pgs. 14-15 are persuasive.
The Examiner will consider allowance of claims 19-27 with a properly filed terminal disclaimer to overcome double patenting rejections over U.S. Patent No. 10,913,678.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LISA L HERRING/Primary Examiner, Art Unit 1741